Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on October 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,946,524; 10,773,387 and 10,081,106) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 10/13/2021.   The changes and remarks disclosed therein were considered.
	Claims 1-18 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/06/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 11/12/2021.  The information disclosed therein was considered.
Response to Argument

Allowable Subject Matter
4.	Claims 1-18 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Rublee Ethan, Martin Peter G and Hu Jhen-Jia taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “determining, using sensor data from one or more sensors in an environment, whether an actor present in the environment is a known actor or is an unknown actor; determining a particular safety classification for a robot in the environment, wherein determining the particular safety classification is based on whether the actor is determined to be the known actor or the unknown actor; and after determining the particular safety classification, causing the robot to operate according to a safety rule that corresponds to the particular safety classification” in a method implemented by one or more processors as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “detecting, using one or more sensors in an environment, an identifier from a device worn by an actor present within the environment; determining, based on the detected identifier, whether the actor is a human actor or is an alternative actor that is not a human actor; determining a particular safety classification, wherein determining the particular safety classification is based on whether the actor is determined to be the human actor or the alternative actor; and after determining the particular safety classification, causing the robot to operate according to a safety rule that corresponds to the particular safety classification” in a method implemented by one or more processor as claimed in the independent claim 11.  Claims 12-17 are also allowed because of their dependency on claim 11; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to “data storage including at least computer-executable instructions stored thereon that, when executed by the one or more processors, cause the computing device to perform functions comprising: determining, using sensor data from the one or more sensors, whether an actor present in the environment is a known actor or is an unknown actor; determining a particular safety classification for a robot in the environment, wherein determining the particular safety classification is based on whether the actor is determined to be the known actor or the unknown actor; and after determining the particular safety classification, causing the robot to operate according to a safety rule that corresponds to the particular safety classification” in a safety system as claimed in the independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.